On November 21, 1975, applicants filed a motion with the full Court to vacate in part Mr. Justice Black-mun’s stay order filed herein on November 20, 1975. Inasmuch as the order of November 20 was directed solely to the order dated October 27, 1975, of the District Court of Lincoln County, Neb., and by its terms was subject to such action as might subsequently be taken by the Supreme Court of Nebraska, and inasmuch as the Supreme Court of Nebraska on December 1 issued its order in the matter and Mr. Justice Blackmun’s order has thereby expired and is no longer effective, applicants’ motion is denied. Denial of this application is without prejudice to the Court’s consideration of the applicants’ further application for stays and for other relief filed with this Court on December 4, 1975, and presently pending.